DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “positions of the channel parts in at least two of the sipe parts are different from each other” in line 8. However, only one “sipe part” and one “channel part” were previously introduced in claim 1. Thus, it is unclear if multiple sipe parts are intended to be introduced in the claim or only one sipe part. Based on Fig. 7 of the drawings, it is assumed that multiple sipe parts are intended to be introduced in the claim. For examination purposes, “a sipe part formed in at least one of the tread block parts, wherein the sipe part includes” in line 5 will be read as “sipe parts formed in the tread block parts, wherein each of the sipe parts include.” 
Examiner notes that instances of “the sipe part includes” and “the sipe part further includes” in claims 2 and 5 should be similarly changed to “the sipe parts include” and “the sipe parts further include,” respectively. 
Claims 2-7 are also rejected due to their dependence on rejected claim 1. 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested changes are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchinger (WO 2011/069701 with English Machine Translation).
Regarding claim 1, Buchinger discloses a tire including dissymmetric sipes (abstract) comprising: a base tread part (see Fig. 3) positioned on an edge of the tire to include a portion having a ring shape ([0003]); a plurality of tread block parts formed on an outer surface of the base tread part (see Modified Figure 2 below); a groove part formed between the tread block parts (see Modified Figure 2 below); and sipe parts (5, 6, 7, 8) formed in at least one of the tread block parts (see Fig. 1; [0071]), wherein the sipe parts (5, 6, 7, 8) include: a rift part (9) including a gap in the tread block part (see Fig. 1; [0006]), and a channel part (10) connected to the rift part (9) to have a greater width than the rift part (9) (see Fig. 1; [0074]), and wherein vertical positions of the channel parts (10) in at least two of the sipe parts (5, 6, 7, 8) are different from each other (see Fig. 1; [0016]). 

    PNG
    media_image1.png
    1314
    1179
    media_image1.png
    Greyscale

Modified Figure 2, Buchinger
Regarding claim 2, Buchinger discloses all of the limitations as set forth above for claim 1. Buchinger further discloses that the sipe parts (5, 6, 7, 8) include a first sipe part (8) and a second sipe part (7) which are placed adjacent to each other (see Figs. 1 and 2), wherein the first sipe part (8) includes: a first rift part (9+11) extending from a surface (4) of the tread block part (see Fig. 2); and a first channel part (10) connected to the first rift part (9+11) and positioned under the first rift part (9+11) (see Fig. 2), and wherein the second sipe part (7) includes: a 2-1 rift part (11) extending from the surface (4) of the tread block part (see Fig. 2); a second channel part (10) connected to the 2-1 rift part (11) and positioned under the 2-1 rift part (11) (see Fig. 1); and a 2-2 rift part (9) connected to the second channel part (10) and positioned under the second channel part (10) (see Modified Figure 1 below). 

    PNG
    media_image2.png
    561
    775
    media_image2.png
    Greyscale

Modified Figure 1, Buchinger
Regarding claim 3, Buchinger discloses all of the limitations as set forth above for claim 2. Buchinger further discloses that the first rift part (9+11) overlaps the 2-1 rift part (11) and the second channel part (10) in the horizontal direction of the tread block part (see Modified Figure 1 above), and the first channel part (10) overlaps the 2-2 rift part (9) in the horizontal direction of the tread block part (see Modified Figure 1 above). 
Regarding claim 5, Buchinger discloses all of the limitations as set forth above for claim 2. Buchinger further discloses that the sipe parts (5, 6, 7, 8) include a third sipe part (5) adjacent to the first sipe part (8) (see Fig. 1), and wherein the third sipe part (5) includes: a third channel part (10) extending from the surface (4) of the tread block part (see Fig. 1); and a third rift part (9+11) connected to the third channel part (10) and positioned under the third channel part (10) (see Modified Figure 1 below). 

    PNG
    media_image3.png
    535
    851
    media_image3.png
    Greyscale

Modified Figure 1, Buchinger
Regarding claim 6, Buchinger discloses all of the limitations as set forth above for claim 5. Buchinger further discloses that the third channel part (10) overlaps the first rift part (9+11) and the 2-1 rift part (11) in the horizontal direction of the tread block part (see Modified Figure 1 above), and the third rift part (9+11) overlaps the first channel part (10), the first rift part (9+11), the second channel part (10), and the 2-2 rift part (9) in the horizontal direction of the tread block part (see Modified Figure 1 above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Buchinger (WO 2011/069701 with English Machine Translation) in view of Ohashi (JP 2010208428 with English Machine Translation). 
Regarding claim 4, Buchinger discloses all of the limitations as set forth above for claim 3. Buchinger further discloses that all of the channel parts (10) are rectangular shaped (see Fig. 1; [0033]). Buchinger fails to disclose, however, that the second channel part (10) includes: a first diminishing portion including a portion in which width of the second channel part (10) gradually diminishes toward the 2-1 rift part (11) in a boundary portion between the second channel part (10) and the 2-1 rift part (11); a second diminishing portion including a portion in which the width of the second channel part (10) gradually diminishes toward the 2-2 rift part (9) in a boundary portion between the second channel part (10) and the 2-2 rift part (9); and a first maintenance portion, which is positioned between the first diminishing portion and the second diminishing portion, including a portion of which the width is maintained constant. 
Ohashi teaches a similar tire (title) comprising a tread block (1) including a plurality of sipes (2) (see Fig. 1). Ohashi further teaches that the sipes (2) include a 2-1 rift part extending from a surface of the tread block (1); a channel part (4) connected to the 2-1 rift part and positioned under the 2-1 rift part; and a 2-2 rift part connected to the channel part (4) and positioned under the channel part (4) (see Modified Figure 8 below). Ohashi further teaches that the channel part (4) includes a first diminishing portion including a portion in which width of the channel part (4) gradually diminishes toward the 2-1 rift part in a boundary portion between the channel part (4) and the 2-1 rift part; a second diminishing portion including a portion in which the width of the channel part (4) gradually diminishes toward the 2-2 rift part in a boundary portion between the channel part (4) and the 2-2 rift part; and a first maintenance portion, which is positioned between the first diminishing portion and the second diminishing portion, including a portion of which the width is maintained constant (see Modified Figure 8 below). Ohashi further teaches that configuring the channel part (4) in a trapezoidal shape, as described above, is an alternative to configuring the channel part (4) in a rectangular shape ([0037]). Ohashi further teaches that including this channel part (4) in the sipes (2) helps to improve the ice braking and ice turning performance of the tire ([0021]-[0022]). 

    PNG
    media_image4.png
    277
    413
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    256
    427
    media_image5.png
    Greyscale

Modified Figure 8, Ohashi
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second channel part disclosed by Buchinger to have the claimed shape, as taught by Ohashi, because they would have had a reasonable expectation that doing so would help improve the ice braking and ice turning performance of the tire. 
Regarding claim 7, Buchinger discloses all of the limitations as set forth above for claim 5. Buchinger further discloses that all of the channel parts (10) are rectangular shaped (see Fig. 1; [0033]). Buchinger fails to disclose, however, that the third channel part (10) includes: a third diminishing portion including a portion in which width of the third channel part (10) gradually diminishes toward the third rift part (9+11) in a boundary portion between the third channel part (10) and the third rift part (9+11); and a second maintenance portion, which is positioned between the third diminishing portion and the surface of the tread block part, including a portion of which the width is maintained constant. 
Ohashi teaches a similar tire (title) comprising a tread block (1) including a plurality of sipes (2) (see Fig. 1). Ohashi further teaches that the sipes (2) include channel parts (4) and rift parts (see Modified Figure 8 below). Ohashi further teaches that the channel parts (4) can be rectangular in shape (see Fig. 5) or, alternatively, trapezoidal in shape (see Fig. 8; [0037]). Ohashi further teaches that these trapezoidal shaped channel parts (4) include a diminishing portion in which width of the channel part gradually diminishes toward one of the rift parts and a maintenance portion, which is positioned between the diminishing portion and the surface of the tread block (1), including a portion of which the width is maintained constant (see Modified Figure 8 below). Ohashi further teaches that including this channel part (4) in the sipes (2) helps to improve the ice braking and ice turning performance of the tire ([0021]-[0022]). 

    PNG
    media_image6.png
    237
    402
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    253
    427
    media_image7.png
    Greyscale

Modified Figure 8, Ohashi
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third channel part disclosed by Buchinger to have the claimed shape, as taught by Ohashi, because they would have had a reasonable expectation that doing so would help improve the ice braking and ice turning performance of the tire. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749